Citation Nr: 0430284	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-29 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for urethral stricture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision.  A notice of 
disagreement was filed in May 2003, a statement of the case 
was issued in August 2003, and the appeal was perfected in 
September 2003.  This case has been advanced on the docket.


FINDING OF FACT

Service medical records reflect that the veteran had a 
preexisting urethral stricture condition, for which he was 
treated and ultimately discharged upon a medical board's 
recommendation; a private physician has recently written that 
the veteran continues to have a urethral stricture, and that 
this was a preexisting condition aggravated during active 
duty.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, service 
connection for urethral stricture is warranted. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that he has a urethra 
stricture condition which preexisted his period of active 
duty and was aggravated therein.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. §§ 3.303(a), 3.304  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  The 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d). 

The veteran is presumed to have had a sound urethra on 
entrance into service, because nothing on his April 1943 
entrance examination report suggested any prior genitourinary 
condition (or history).  However, the remaining service 
medical records constitute clear and unmistakable evidence 
that the veteran did, in fact, have a preexisting urethra 
stricture at entrance to active duty.  

These records reflect that in July 1945, the veteran sought 
treatment for symptoms of burning on urination and a small 
caliber of stream.  He said that three years before, he had 
had the same symptoms and was treated by a private urologist 
with weekly dilation of the urethra for six months.  He was 
apparently told at that time that he had a stricture.  The 
veteran's mother had apparently told him that he had been 
treated for some sort of urinary trouble when he was one or 
two years old.  In any case, since his treatment three years 
before, there had been a gradual return of slight dysuria and 
diminution in the size of his stream (until about six weeks 
prior to this visit, when his stream "almost stopped" for a 
week).  Following an examination, he was diagnosed as having 
stricture of the urethra, which was also deemed to have 
existed prior to entrance.  He began to undergo treatment for 
this condition.  Nevertheless, in November 1945, a medical 
board concluded that the veteran was unfit for duty due to 
his urethra stricture.  The board further concluded that 
while this condition existed prior to enlistment, it was not 
aggravated by service.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service. 38 C.F.R. § 3.306(b).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The claims file includes a 2004 letter from Robert L. 
Howland, M.D., who wrote that he had been treating the 
veteran for urethral stricture for the prior 15 years.  Dr. 
Howland also wrote as follows:

[The veteran] . . . has a history of 
urethral stricture disease dating back to 
early childhood.  The issue here is not 
that of a primary service-connected 
injury but rather of an aggravation-type 
injury.  The [veteran] was treated . . . 
between the ages of 12 and 14 for this 
problem of urethral stricture and was 
apparently advised that the stricture was 
resolved and according to the history he 
had no further problems and did not 
require any dilatations or urologic 
treatment until later after an incident 
which did occur while he was in the 
service . . . in the year 1944.  At that 
time he was involved in some very heavy 
lifting and straining and noted a 
definite change in his urinary situation 
at that point.  This particular incident 
was not reported at the time, but later 
in his service time he did require 
treatment . . .  Over the years, the 
[veteran] has had periodic problems and 
in the last 15 years, he has required 
dilations approximately every two to 
three months . . . It is my opinion that 
since the [veteran] had no problems from 
the time in childhood at approximately 
age 12 to 14 until the incident in the 
service in 1944 that the stricture 
problem was definitely aggravated during 
his time in the service and should be 
considered for service-aggravated 
disability.  

The medical history recounted in Dr. Knowland's letter is 
essentially confirmed by the veteran's service medical 
records.  Dr. Knowland has further established that the 
veteran currently has a urethral stricture condition which 
existed before - and was aggravated during - active duty.  
The claims file does not contain a medical opinion which 
conflicts with that of Dr. Knowland.  To the extent there is 
doubt in this case, its benefit must be given to the veteran.  
38 U.S.C.A. § 5107.  Therefore, the Board finds that that 
service connection for urethral stricture is warranted.  

In light of the result here (a grant of the claim for service 
connection), the Board finds that a detailed discussion of 
the Veterans Claims Assistance Act of 2000 is unnecessary 
(because any potential failure of VA in fulfilling its duties 
to notify and 
assist the veteran is essentially harmless error). 

ORDER

Subject to the laws and regulations applicable to the payment 
of monetary benefits, entitlement to service connection for 
urethral stricture is granted.



	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



